                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

ELI HYNES,
                                                                   Civ. No. 20-23 08 (PGS)
                Petitioner,

        v.
                                                                   MEMORANDUM AND ORDER
UNITED STATES OF AMERICA,

                Respondent.


        Pro se petitioner, Eli Hynes, is a federal prisoner. He seeks to file a motion to vacate, set

aside or correct his sentence pursuant 28 U.S.C.             §   2255. Local Civil Rule 81.2 provides:

                Unless prepared by counsel,      motions under 28 U.S.C. §2255
                                                 .   .   .




                shall be in writing (legibly handwritten in ink or typewritten),
                signed by the petitioner or movant, on forms supplied by the Clerk.

L. Civ. R. 8 1.2(a). Petitioner did not use the updated form supplied by the Clerk for section 2255

motions, i.e., A0243 (modified): DNJ-Habeas-004 (Rev. 01-2014). Specifically, the motion fails

to include the certification on page 15 of the District’s form, which requires petitioner to

acknowledge that he must include all the grounds for relief from the conviction or sentence in

this motion and if he fails to set forth all the grounds, he may be barred from presenting

additional grounds at a later date. See United States v. Miller, 197 F.3d 644 (3d Cir. 1999).

Additionally, petitioner’s current   § 2255   filing is not signed by him and therefore fails to comply

with Federal Rule of Civil Procedure 11(a) which requires it to be signed by petitioner.

        Therefore, IT IS this        day of March, 2020,

        ORDERED that the Clerk shall administratively terminate this case; petitioner is

informed that administrative termination is not a “dismissal” for purposes of the statute of

limitations, and that if the case is reopened, it is not subject to the statute of limitations time bar
if it was originally filed timely, see Papotto v. HarifordLfe & Ace. Ins. Co., 731 F.3d 265, 275

(3d Cir. 2013) (distinguishing administrative terminations from dismissals); Jenkins v.

Superintendent ofLaurel Highlands, 705 F.3d 80, 84 n.2 (3d Cir. 2013) (describing prisoner

mailbox rule generally); Dasilva v. Sheriffs Dep ‘t., 413 F. App’x 498, 502 (3rd Cir. 2011)

(“[The] statute of limitations is met when a [motion] is submitted to the clerk before the statute

runs   ....“);   and it is further

          ORDERED that the Clerk’s service of the blank section 2255 form shall not be construed

as this Court’s finding that the motion is or is not timely, or that petitioner’s claims are or are not

procedurally defaulted; and it is further

          ORDERED that if petitioner wishes to reopen this case, he shall so notify the Court, in a

writing addressed to the Clerk of the Court, Clarkson S. Fisher Building & U.S. Courthouse, 402

East State Street, Trenton, New Jersey 08608, within thirty (30) days of the date of entry of this

memorandum and order; petitioner’s writing shall include a complete, signed habeas petition on

the appropriate updated form supplied by the Clerk; and it is further

         ORDERED that upon receipt of a writing from petitioner stating that he wishes to reopen

this case, and a complete, signed        §   2255 motion, the Clerk of the Court will be directed to reopen

this case; and it is finally

         ORDERED that the Clerk of the Court shall serve a copy of this memorandum and order

and a blank section 2255 form AO243 (modified): DNJ-Habeas-004 (Rev. 0 1-2014) upon
                                     -




petitioner by regular U.S. mail.



                                                                        ez Mi
                                                                     PETER G. SHERIDAN
                                                                     United States District Judge



                                                         2
